TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00705-CV



                                          Y. S., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-16-004591, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant Y. S. filed her notice of appeal on October 3, 2019. The appellate

record was complete November 21, 2019, making appellant’s brief due December 11, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).    The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Robert Galvin to file appellant’s brief no later than

January 2, 2020. If the brief is not filed by that date, counsel may be required to show cause why

he should not be held in contempt of court.

               It is ordered on December 17, 2019.
Before Justices Goodwin, Kelly, and Smith




                                            2